92 F.3d 1195
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellant,v.Jerald OAKES, Jr., Defendant-Appellee.
No. 94-36248.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 17, 1995.Submission Vacated March 15, 1996.Resubmitted July 18, 1996.Decided July 24, 1996.
ORDER

1
This case is ordered resubmitted as of July 18, 1996.


2
Before:  REINHARDT and TROTT, Circuit Judges, and SCHWARZER, District Judge.*

ORDER

3
In light of United States v. Ursery, 1996 WL 340815 (1996), we reverse the district court's order granting Oakes habeas relief.


4
REVERSED.



*
 The Honorable William W. Schwarzer, Senior U.S. District Judge, Northern District of California, sitting by designation